DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
3.	The present invention is directed to beam management in mobile terminals having multiple antenna panels.
		Athley (US 20180212668 A1) discloses to measure the received power of the inactive antennas and active/serving antenna. When the received power of the best inactive antenna is greater than the serving antenna by a threshold amount, then the serving antenna is switched to the best inactive antenna. Athley discloses to switch antenna by comparing the received power between the active and inactive antennas (Fig. 2-3, Par 0025-0035, Par 0042-0054).
		Athley does not disclose, “determine that a link quality measurement table for a first antenna panel has not been updated within a predetermined amount of time, responsive to determining that the link quality measurement table for the first antenna panel has not been updated within the predetermined amount of time, allocate resources from a serving antenna panel to the first antenna panel during a sweeping period to identify one or more beams of a target antenna panel for resuming communications”. 
		Tang et al (US 20190181942 A1) discloses to switch from a first set of active antennas to a second set of antennas based on the signal quality of the first set of active antennas and the second set of antennas (Fig. 5, Fig. 8, Fig. 11). 
		Tang does not disclose, “determine that a link quality measurement table for a first antenna panel has not been updated within a predetermined amount of time, responsive to determining that the link quality measurement table for the first antenna panel has not been updated within the predetermined amount of time, allocate resources from a serving antenna panel to the first antenna panel during a sweeping period to identify one or more beams of a target antenna panel for resuming communications”. 

The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473